United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-620
Issued: June 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 24, 2014 appellant filed a timely appeal from a July 30, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) finding that he abandoned
his request for an oral hearing. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision
by OWCP. The last merit decision of record was OWCP’s February 7, 2013 decision. Because
more than 180 days has elapsed from the last merit decision to the filing of this appeal, the Board
lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant abandoned his request for an oral hearing before an
OWCP hearing representative.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 26, 2012 appellant, then a 46-year-old temporary relief carrier (TRC), filed
a traumatic injury claim (Form CA-1) alleging that on November 24, 2012 he sustained right
foot, left shoulder and left arm injuries when he twisted his foot while exiting his truck.
By letter dated January 4, 2013, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and asked to respond to the provided questions within 30 days.
In support of his claim, appellant submitted medical records dated January 8 and 22, 2013
and a November 24, 2012 narrative statement.
By decision dated February 7, 2013, OWCP denied appellant’s claim finding that the
evidence failed to establish that the diagnosed condition was causally related to the accepted
November 24, 2012 employment incident.
On March 8, 2013 appellant requested an oral hearing before an OWCP hearing
representative.
By letter dated June 13, 2013, OWCP notified appellant that a hearing would be held on
July 15, 2013 at 9:30 a.m. Eastern time. It provided him with a toll free number to call at that
time to be connected to the hearing representative.
By decision dated July 30, 2013, an OWCP hearing representative found that appellant
abandoned his request for an oral hearing. The hearing representative determined that appellant
received written notice 30 days in advance of the hearing but failed to participate. The hearing
representative found no evidence that appellant contacted OWCP either prior to or subsequent to
the scheduled hearing to explain his failure to appear.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides the right to a hearing before an OWCP hearing
representative, stating:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”2
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.3 Unless otherwise directed in writing by the claimant, OWCP’s hearing
2

5 U.S.C. § 8124(b)(1).

3

20 C.F.R. § 10.616 (a).

2

representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.4 OWCP has the burden of proving that
it mailed to appellant and his representative a notice of a scheduled hearing.5
The authority governing abandonment of hearings rests with OWCP’s regulations, which
provide in pertinent part as follows: A claimant who fails to appear at a scheduled hearing may
request in writing within 10 days after the date set for the hearing that another hearing be
scheduled. Where good cause for failure to appear is shown, another hearing will be scheduled
and conducted by teleconference. The failure of the claimant to request another hearing within
10 days, or the failure of the claimant to appear at the second scheduled hearing without good
cause shown, shall constitute abandonment of the request for a hearing.6
ANALYSIS
Following OWCP’s February 7, 2013 decision denying his claim for compensation,
appellant requested an oral hearing on March 8, 2013 before an OWCP hearing representative.
By letter dated June 13, 2013, OWCP notified appellant that his telephone hearing was scheduled
for July 15, 2013 at 9:30 a.m. Eastern time. It provided him with a toll-free number and pass
code to call in at the time of the hearing. Appellant did not request a postponement, failed to call
in at the scheduled hearing and failed to provide any explanation for such failure within 10 days
of the scheduled date of the hearing.7 As all three conditions for abandonment are met, the
Board finds that appellant abandoned his request for an oral hearing. The Board will therefore
affirm the hearing representative’s July 30, 2013 decision.
On appeal, appellant argues that OWCP should pay for his medical bills because his
injury was work related. As previously noted, the Board does not have jurisdiction to review the
February 7, 2013 merit decision denying appellant’s claim for compensation.8
CONCLUSION
The Board finds that appellant abandoned his request for an oral hearing before an
OWCP hearing representative on July 15, 2013.

4

Id. at 10.617(b).

5

See Michelle R. Littlejohn, 42 ECAB 463 (1991); see also K.D., Docket No. 11-77 (issued August 18, 2011).

6

20 C.F.R. § 10.622(f); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the
Written Record, Chapter 2.1601.6(g) (October 2011). See also M.F., Docket No. 14-128 (issued March 18, 2014).
7

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. See James A. Gray, 54 ECAB 277 (2002). The June 13, 2013 OWCP letter was
sent to appellant’s address of record.
8

Supra note 2.

3

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

